UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6541


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER FRED GOAD, SR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:08-cr-00184-REP-1; 3:11-cv-00026-REP)


Submitted:   August 22, 2013                 Decided: August 26, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Fred Goad, Sr., Appellant Pro Se.    Charles Everett
James, Jr., Chief Deputy Attorney General, Richmond, Virginia;
Michael Ronald Gill, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher         Fred    Goad,      Sr.,   seeks       to   appeal      the

district court’s orders denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2013) motion and his Fed. R. Civ. P. 59(e) motion.

The orders are not appealable unless a circuit justice or judge

issues      a      certificate         of       appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2006).           A certificate of appealability will not

issue     absent     “a     substantial     showing       of    the    denial     of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,     537     U.S.     322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Goad has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                            We

dispense     with        oral   argument    because       the    facts      and     legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3